Case is assigned to the calendar for February 11, 1977, 9:30 a.m. for oral argument. The defendants will be expected to show cause why their appeal from a decision of the Superior Court reversing the decision of the Zoning Board of Review of the Town of Johnston should not be summarily dismissed since this case is being prosecuted in this court as an appeal and not brought by certiorari. A.T. & G., Inc. v. Zoning Board of Review of the Town of North Smithfield, 113 R.I. 458, 322 A.2d 294 (1974); Bassi v. Zoning Board *962of Review Providence, 107 R.I. 702, 271 A.2d 210 (1970).
Francis A. Manzi, for Francis A. Lukasiewicz et al., Gilbert V. Indeglia, for Anthony DeNucci, plaintiffs. Vincent A. Ragosta, for defendants.